NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 05a0815n.06
                           Filed: October 5, 2005

                                          No. 04-4330

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


                                     )
DAVID PEMBERTON,                    )
                                     )
      Plaintiff-Appellant,           )
                                     )               ON APPEAL FROM THE UNITED
              v.                    )                STATES DISTRICT COURT FOR THE
                                     )               SOUTHERN DISTRICT OF OHIO
DHL WORLDWIDE EXPRESS,               )
                                     )
      Defendant-Appellee.            )
                                     )
____________________________________


BEFORE: CLAY, GIBBONS, and GRIFFIN, Circuit Judges.

       PER CURIAM.

       In this case, which alleges unlawful retaliation, plaintiff David Pemberton appeals an order

of the district court granting summary judgment in favor of his employer, defendant DHL

Worldwide Express (“DHL”). Plaintiff alleged that defendant fired him in retaliation for relaying

another employee’s sexual-harassment complaints and aiding her in her separate lawsuit against

DHL. He sued DHL in the United States District Court for the Southern District of Ohio, asserting

a retaliation claim under Ohio Rev. Code. § 4112.02(I) and a common-law claim for retaliatory

discharge in violation of Ohio public policy. DHL responded that it fired Pemberton for a pattern

of poor performance, judgment, and attitude, culminating in his refusal to communicate with his

supervisor during a prolonged unapproved absence.
No. 04-4330
Pemberton v. DHL Worldwide Express


       In granting summary judgment in favor of defendant on both counts, the district court held

that the only activity protected under Ohio Rev. Code. § 4112.02(I) was Pemberton’s deposition

taken in the other employee’s case, and ruled that he could not establish a genuine issue as to

whether that deposition motivated his termination. The district court also held that Pemberton could

not establish that DHL’s legitimate reasons for firing him were a pretext for unlawful retaliation.

Pemberton appeals.

       Having had the benefit of oral argument, and having carefully reviewed the record on appeal,

the briefs of the parties, and the applicable law, we affirm. Because the reasoning which supports

the judgment has been well articulated by the district court, the issuance of a detailed written opinion

by this Court would be duplicative and serve no useful purpose. Accordingly, we affirm the

judgment for the reasons set forth in the opinion of the district court.

       Affirmed.




                                                  -2-